internal_revenue_service number release date index nos cc psi plr-111565-01 june in re legend dear this is in response to a letter_ruling request you submitted on behalf of taxpayer your request concerns taxpayer’s eligibility to claim refunds under sec_6421 of the internal_revenue_code of the excise_tax on gasoline taxpayer’s eligibility to use dyed_diesel_fuel without tax being imposed by sec_4041 or penalty being imposed by sec_6715 and taxpayer’s eligibility to provide a certificate of state use to an ultimate vendor of undyed diesel_fuel relating to claims for refund under sec_6427 you have requested the following seven rulings dyed_diesel_fuel purchased under fuel program a for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision gasoline purchased under fuel program a for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer is eligible to claim a refund of the gasoline tax under sec_6421 dyed_diesel_fuel purchased under fuel program b for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision gasoline purchased under fuel program b for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer is eligible to claim a refund of the gasoline tax under sec_6421 dyed_diesel_fuel purchased under fuel program c for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision diesel_fuel purchased under fuel program d from registered ultimate vendors for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and is refundable under sec_6427 and gasoline purchased under fuel program d for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer is eligible to claim a refund of the gasoline tax under sec_6421 taxpayer represents the following a state legislature created taxpayer as a state public benefit corporation and a public authority taxpayer’s purpose is to acquire operate and maintain public transportation within a city among the general powers granted by the state to taxpayer are the powers to acquire by purchase or condemnation real_property or rights or easements therein to make amend and repeal rules governing the conduct and safety of the public as taxpayer may deem necessary convenient or desirable for the use and operation of the transit facilities and to provide and maintain a transit police department and a uniformed transit police force taxpayer’s public transportation includes a paratransit system that provides transportation to individuals with disabilities the paratransit system is an origin-to- destination demand-responsive advance-scheduled transportation service for people whose disabilities prevent them from using fixed route transportation taxpayer has the legal authority to contract with private companies to handle the paratransit system’s day-to-day operations pursuant to this legal authority taxpayer contracts with private transportation companies paratransit contractors for services including vehicle drivers light vehicle maintenance and vehicle dispatch taxpayer is entitled to all fare revenues generated by the paratransit system and bears its operating losses the state and the city subsidize taxpayer’s paratransit system the paratransit system’s vehicles include gasoline-powered sedans and diesel- powered vans that are used exclusively for paratransit purposes these vehicles are either owned by taxpayer and leased to paratransit contractors for a nominal amount or purchased or leased by the paratransit contractors from third party leasing companies with taxpayer’s approval taxpayer reimburses the paratransit contractors for all purchase or lease costs taxpayer bears the risk of loss associated with any vehicle purchased by a paratransit contractor taxpayer is entitled to the residual_value associated with any purchased vehicle taxpayer also has the right to require that purchased vehicles be assigned to taxpayer or taxpayer’s designees without additional consideration taxpayer is the third party beneficiary of vehicle leases and has the right under the leases to have the leased vehicles reassigned to taxpayer or another paratransit contractor designated by taxpayer taxpayer owns a computerized scheduling system operated by a contractor other than a paratransit contractor that sets the daily schedule of trips provided by each paratransit contractor taxpayer determines fares user eligibility service hours service area routes and fleet size taxpayer also receives investigates and responds to all complaints and questions concerning service taxpayer monitors paratransit contractor performance and may terminate a paratransit contractor for failure to deliver satisfactory service currently taxpayer and paratransit contractors are negotiating contracts taxpayer proposes to offer one or more of the following programs to purchase fuel for use in paratransit vehicles under fuel program a taxpayer would contract with a fuel distributor to supply gasoline and dyed_diesel_fuel paratransit contractors would receive fuel credit cards from the distributor that could be used by specified persons at specified pumps at specified service stations the fuel distributor would bill taxpayer for the gasoline and dyed_diesel_fuel that paratransit contractors charged to the fuel credit cards the amount billed to taxpayer would include the excise_tax on gasoline taxpayer would pay the fuel distributor for these fuels and an administrative fee taxpayer would apply for refunds of the gasoline_excise_tax paratransit contractors would not receive any compensation_for fuel costs under fuel program b taxpayer would require paratransit contractors to choose a fuel card program offered by fuel distributors and approved by taxpayer paratransit contractors would contract with fuel distributors to supply gasoline and dyed_diesel_fuel the fuel distributor would bill taxpayer for the gasoline and dyed_diesel_fuel that paratransit contractors charged to the fuel credit cards the amount billed to taxpayer would include the excise_tax on gasoline taxpayer would pay the fuel distributor for these fuels taxpayer would apply for refunds of the gasoline_excise_tax paratransit contractors would not receive any compensation_for fuel costs under fuel program c paratransit contractors that have dyed_diesel_fuel pumps would supply dyed_diesel_fuel for the paratransit vehicles they operate and bill taxpayer for the cost of the dyed_diesel_fuel they supply taxpayer would pay paratransit contractors for the dyed_diesel_fuel supplied by the paratransit contractors under fuel program d paratransit contractors would buy undyed diesel_fuel and gasoline at service stations paratransit contractors would either bill taxpayer for the cost of diesel_fuel minus the federal excise_tax and apply for a refund or bill taxpayer for the cost of the diesel_fuel plus the tax apply for a refund and repay the amount of the tax to taxpayer paratransit contractors would bill taxpayer for the cost of gasoline plus the federal excise_tax taxpayer would apply for refunds of the gasoline_excise_tax taxpayer would pay paratransit contractors for the fuel supplied sec_4081 and ii impose a federal excise_tax on certain removals entries and sales of taxable_fuel from any refinery or any terminal sec_4083 and b provide that gasoline and diesel_fuel are taxable fuels under sec_4082 and sec_48_4082-1 of the manufacturers and retailers excise_tax regulations tax is not imposed if among other conditions the diesel_fuel is dyed as required sec_4041 imposes a tax on diesel_fuel sold or used as a fuel in a diesel- powered highway vehicle if no tax has been imposed under sec_4081 under sec_4041 no tax is imposed with respect to fuel that is for the exclusive use of a state under sec_48_4082-4 the operator of the vehicle is liable for the sec_4041 tax sec_6421 provides that if gasoline on which tax has been imposed by sec_4081 is sold to any person for the exempt_purpose described in sec_4221 then the ultimate_purchaser of the fuel is eligible for a refund with respect to the tax sec_4221 describes an exempt_purpose as a sale to a state_or_local_government for the exclusive use of a state_or_local_government sec_6427 provides that if diesel_fuel on which tax was imposed by sec_4081 is used by a state_or_local_government for its exclusive use then the ultimate vendor of the fuel is eligible for a refund with respect to the tax if the ultimate vendor is registered under sec_4101 and meets the requirements of sec_6416 b or d sec_48_6427-9 prescribes the information that an ultimate vendor must include in its claim sec_48_6427-9 requires a certificate that is described in sec_48_6427-9 this certificate is signed under penalties of perjury by the buyer and includes among other things a statement by the buyer that the fuel will be used for the exclusive use of a state_or_local_government sec_6715 imposes a penalty under specified conditions on the use of dyed_diesel_fuel other than in a nontaxable_use revrul_79_95 1979_1_cb_331 provides that for purposes of sec_4041 and sec_4221 the term political_subdivision has been consistently defined for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign powers the sovereign powers are the power of taxation the power of eminent_domain and police or regulatory power in order to qualify as a political_subdivision an entity need not possess all three powers but what powers it does possess must be substantial in their effect revrul_79_306 1979_2_cb_361 sets forth a control test to determine whether a sale is for the exclusive use of a governmental entity within the context of a transit system this revenue_ruling provides four factors that are indicative of who has control of a transit system who owns the articles buses fuel tires capital assets etc used in the operation of the system who is responsible for the day-to-day operation of the system including furnishing supervising and paying all the labor to operate the system and who exercises overall supervisory authority including authority to negotiate contracts for services materials supplies and labor who initiates payments for maintenance of the system including payments for supplies materials and wages and are any or all of these payments reimbursed and who makes any profits or bears any losses resulting from the operation of the system and are the amounts of the profits or losses limited in order for taxpayer to be eligible to claim refunds under sec_6421 of the gasoline tax use dyed_diesel_fuel without tax or penalty and provide a certificate to an ultimate vendor of undyed diesel_fuel taxpayer must meet three criteria first taxpayer must establish that it is a political_subdivision of a state second taxpayer must establish that the fuel was sold for the exclusive use of a state third taxpayer must be the ultimate_purchaser of the fuel the state legislature created taxpayer as a state public benefit corporation and a public authority taxpayer’s public purpose is to acquire operate and maintain public transportation within the city taxpayer’s sovereign powers include the powers to condemn property provide for public safety and provide and maintain a transit police department and a uniformed transit police force therefore taxpayer is a political_subdivision of the state see revrul_79_95 taxpayer maintains overall control of the paratransit system because taxpayer owns approximately one-half of the fleet employed in its paratransit service the balance of the fleet is owned or leased by paratransit contractors but paid for by taxpayer taxpayer bears the risk of loss and is entitled to the residual_value of all paratransit vehicles purchased by paratransit contractors this entire fleet is exclusively used in the paratransit service taxpayer also maintains control_over the paratransit system because it directs and promulgates all policies and rules relating to the service taxpayer determines hours_of_service service area number of routes and number of vehicles taxpayer through a computerized scheduling system owned by taxpayer but operated by a contractor sets the daily schedule of trips that each paratransit contractor is required to perform taxpayer receives investigates and responds to all complaints and queries concerning service taxpayer also determines the eligibility of potential passengers and the fares to be charged taxpayer sets the paratransit service budget the fares collected by paratransit contractors belong to taxpayer taxpayer exercises its authority to negotiate and pay for contracts for services material supplies and labor taxpayer bears the operating losses of the paratransit system all these facts establish that taxpayer has overall control of the paratransit system see revrul_79_306 under fuel programs a and b taxpayer would be buying diesel_fuel and gasoline from the fuel distributors because the fuel obtained by paratransit contractors would be billed to and paid for by taxpayer under fuel program c taxpayer would be buying dyed_diesel_fuel from the paratransit contractors because the fuel would be billed to and paid for by taxpayer under fuel program d taxpayer would be buying diesel_fuel and gasoline from the paratransit contractors because the fuel obtained by paratransit contractors would be billed to and paid for by taxpayer accordingly based on taxpayer’s representations we conclude as follows dyed_diesel_fuel purchased under fuel program a for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer may use that fuel without tax under sec_4041 or penalty under sec_6715 gasoline purchased under fuel program a for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer is eligible to claim a refund of the gasoline tax under sec_6421 provided taxpayer meets all other requirements for a refund dyed_diesel_fuel purchased under fuel program b for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer may use that fuel without tax under sec_4041 or penalty under sec_6715 gasoline purchased under fuel program b for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer is eligible to claim a refund of the gasoline tax under sec_6421 provided taxpayer meets all other requirements for a refund dyed_diesel_fuel purchased under fuel program c for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer may use that fuel without tax under sec_4041 or penalty under sec_6715 diesel_fuel purchased under fuel program d for use in taxpayer’s paratransit vehicles is for the exclusive use of a state or its political_subdivision and taxpayer is eligible to so certify to its ultimate vendor as described in sec_48_6427-9 gasoline purchased under fuel program d for use in taxpayer’s paratransit vehicles is for the exclusive use by a state or its political_subdivision and taxpayer is eligible to claim a refund of the gasoline tax under sec_6421 provided taxpayer meets all other requirements for a refund this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
